Citation Nr: 1449402	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-17 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1969 to March 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  In July 2014 the Veteran submitted private medical evidence.  This evidence was submitted with waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claims.  The documents in the VVA file include the July 2014 hearing transcript.  The remaining documents in the VBMS and VVA files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 2009, service connection for tinnitus was denied on the basis that no complaints or findings of tinnitus were noted in service and no current tinnitus was related to service.
 

2.  Evidence received since the March 2009 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim. 

3.  Resolving all doubt in his favor, the Veteran's claimed tinnitus is related to his military service.

4.  Resolving all doubt in his favor, the Veteran has a lung disability, bilateral interstitial fibrosis consistent with asbestosis, which is the result of in-service asbestos exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).
 
2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Bilateral interstitial fibrosis consistent with asbestosis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All of the Veteran's claims are being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

I.  Claim to Reopen

The Veteran filed his original claim of entitlement to service connection for tinnitus in January 2008.  A March 2009 rating decision denied entitlement to service connection for tinnitus, stating (in pertinent part) that no complaints or findings of tinnitus were noted in service and no current tinnitus had been found to be related to service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the March 2009 rating decision included service personnel records, which show that the Veteran worked in transportation equipment assembly, and service treatment records (STRs), which are negative for complaints or findings of tinnitus.  Also of record was a February 2009 VA examination report which notes that the Veteran's complaints of tinnitus for 15 years and the examiner's opinion that current tinnitus was less likely than not related to his military service.

Regarding the instant claim to reopen, evidence received subsequent to the March 2009 rating decision includes July 2014 hearing testimony, wherein the Veteran stated that he had exposure to in-service acoustic trauma, to include from an engine room and guns.  He testified that he first experienced ringing in his ears during service, which has persisted to this day and has recently gotten worse.  Therefore, the evidence submitted since the final March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim is reopened. 


II.  Service Connection for Tinnitus

During the July 2014 Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from an engine room and guns.  He reported that he worked as a ship fitter and welder in service, and did not wear ear protection.  He testified that he first experienced ringing in his ears during service, which has persisted to this day and has recently gotten worse.  His wife testified that she has witnessed his complaints of tinnitus.

The Veteran's service personnel records confirm his work in transportation equipment assembly onboard a ship.  Exposure to acoustic trauma is conceded as being consistent with the places, types, and circumstances of service.  See 38 U.S.C.A. § 1154(a).  Furthermore, the Veteran is competent to testify as to observable symptoms such as ringing in the ears.  This symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds the Veteran's assertions of tinnitus dating back to active service to be credible here.  Thus, the Veteran's statements here establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that a February 2009 VA examiner opined that the Veteran's current tinnitus is not related to military service because of the Veteran's reported history of tinnitus for only 15 years.  However, in the Veteran's April 2012 statement, July 2012 VA Form 9 and July 2014 hearing testimony, he essentially clarified that his tinnitus began during service, but was not a real problem until recently, when it became more severe.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110 , 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Service Connection for Lung Disability

The Veteran seeks service connection for a lung disability as secondary to asbestos exposure.  He maintains, in part, that he was exposed to asbestos while working as a ship fitter in the Navy.  See July 2009 VA Form 9 and July 2014 hearing transcript. 

The Manual M21-MR acknowledges that inhalation of asbestos fibers and/or particles can result in a wide array of medical issues, most commonly interstitial pulmonary fibrosis, or asbestosis.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and the development of the disease.  Additionally, an asbestos related disease may develop due to brief exposure

The Veteran's service personnel records reflect that he served, in part, as a transportation equipment assemblyman during his during his service in the United States Navy from 1969 to 1973.  Thus, his contention of having been exposed to asbestos during this time is consistent with the places, types, and circumstances of service, as evidenced by service records.  38 U.S.C.A. § 1154(a).

In a February 2011 report, Dr. DB, a certified ILO B Reader (a physician certified by the National Institute for Occupational Safety and Health (NIOSH) as demonstrating proficiency in classifying radiographs of the pneumoconiosis) related that X-ray interpretations of the Veteran's chest revealed bilateral interstitial fibrosis consistent with asbestosis.  In a February 2012 opinion, Dr. RC, a board certified physician with a specialty in pulmonary medicine and internal medicine, stated that to a reasonable degree of medical probability, the Veteran had asbestosis.  He based this on the Veteran's history of asbestos exposure with a latency period of 43 years and abnormal X-ray findings.  Also of record is an August 2011 VA examination report, conducted by a Doctor of Osteopathic Medicine, which essentially found that the Veteran does not have a chronic lung disability associated with asbestos exposure.  However, when weighing the findings of the August 2011 report versus those made by Dr. DB and Dr. RC, the Board finds that clinical expertise of Dr. DB and the roentgenographic report, which accompanied the April 2012 letter, is far more persuasive.

The Board recognizes that the Veteran continued work as a welder and pipe fitter for a long period of time after service, see February 2012 letter from Dr. RC, which raises the possibility of substantial asbestos exposure after discharge.  However, given the potentially long latency period between asbestos exposure and the development of a disease, the Board concedes that it would be virtually impossible to disassociate to what degree his current disease is a result of post-service exposure rather than in-service exposure, particularly given that even brief exposure can lead to related disease.  Therefore, having afforded the Veteran the benefit of the doubt, the Board concludes that the Veteran's in-service exposure to asbestos is related to the Veteran's present disability, diagnosed as bilateral interstitial fibrosis consistent with asbestosis.  See 38 C.F.R. § 3.303(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted and the claim is reopened. 

Service connection for tinnitus is granted. 

Service connection for a lung disability, bilateral interstitial fibrosis consistent with asbestosis, is granted. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


